DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simonson et al. (US 2012/0265167).
	Regarding claim 1, Simonson et al. relates to a biocompatible material for bone repair comprising silicon nitride ceramic spheres.  See Abstract.  “In the preferred embodiment, the size or diameter of these ceramic spheres are preferably in a range of about 0.5 millimeters to about 12 mm.”  Para. [0097].  Simonson et al. also teaches that “[t]he most common bone cement is polymethylmethacrylate or PMMA” (current claim 5).  
	Regarding claims 2-4, Simonson et al. teaches that “[t]he shapes of such ceramics spheres are preferably hexagonal, octahededronal, or any other polyhedral combination.”  Para. [0016].
	Regarding claims 6 and 7, the composition may comprise bio-materials including therapeutic agents such as bone morphorgenic proteins.  See para. [0100].
Regarding claim 8, Simonson et al. teaches that “[m]ost commercial PMMA bone
cements are available in two separate components: a powder comprised principally of pre-polymer balls of polymethmethacrylate (PMMA) and a liquid of the monomer, generally
methy 1 methy lmethacrylate (MMA ), reacting in the presence of a polymerization activator.”  Para. [0008].

Regarding the volume ratio of claims 10-15, although these ranges are not expressly taught, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618